 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MIGUEL BELMONTE,                                    No. 2:19-cv-0269 KJM AC P
12                         Plaintiff,
13             v.                                         ORDER
14    A. SMITH, et al.,
15                         Defendants.
16

17            Plaintiff is a state prisoner proceeding pro se with a civil rights complaint and motion to

18   proceed in forma pauperis. At this time, the court addresses plaintiff’s motion for appointment of

19   counsel. See ECF No. 6. Plaintiff contends that appointment of counsel is warranted in the

20   “interests of justice,” citing 18 U.S.C. § 3006A(a)(2)(B), which applies to federal habeas

21   petitions; that plaintiff “is not trained in law and preparing pleadings, is confined in state prison,

22   has limited law library access for the purposes of researching the law and preparing pleadings;”

23   and that “the petition states prima facie case that petitioner . . . is being deprived of liberty.” ECF

24   No. 6.

25            District courts lack authority to require attorneys to represent indigent prisoners in civil

26   rights cases. See Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). Similar to the

27   “interests of justice” standard for considering appointment of counsel in habeas proceedings, in

28   civil rights cases appointment of counsel may be warranted upon a showing of “exceptional
                                                          1
 1   circumstances.” See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.
 2   1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990). The test for exceptional
 3   circumstances requires an evaluation of plaintiff’s likelihood of success on the merits of his
 4   claims as well as plaintiff’s ability to articulate his claims pro se in light of the complexity of the
 5   legal issues involved. See Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986);
 6   Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983). Circumstances common to most prisoners,
 7   such as lack of legal education and limited law library access, do not establish exceptional
 8   circumstances supporting appointment of counsel. Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir.
 9   2009).
10            In his present request, plaintiff improperly relies on the standards applicable to the
11   appointment of counsel in habeas cases; any renewed request for appointment of counsel must be
12   based on the standards applicable to civil rights cases. More importantly at this juncture, the
13   court finds plaintiff’s request for appointment of counsel to be premature. The court has not yet
14   had the opportunity to screen plaintiff’s complaint pursuant 28 U.S.C. § 1915A, and therefore has
15   not yet assessed whether plaintiff is capable of articulating his allegations and claims pro se
16   and/or whether the complaint states potentially cognizable legal claims demonstrating a
17   likelihood of success on the merits and/or are sufficiently complex to benefit from legal
18   assistance. For these reasons, pending screening of the complaint, plaintiff’s motion for
19   appointment of counsel will be denied without prejudice.
20            Accordingly, IT IS HEREBY ORDERED that plaintiff’s motion for appointment of
21   counsel, ECF No. 6, is denied without prejudice.
22   DATED: June 14, 2019
23

24

25

26

27

28
                                                         2
